NO. 07-11-00322-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL E

                                     AUGUST 24, 2011


                     IN RE JAIME HERNANDEZ MUNIZ, RELATOR



Before CAMPBELL and HANCOCK, JJ. and BOYD, S.J.1


                                MEMORANDUM OPINION

       Relator Jamie Hernandez Muniz, a prison inmate appearing pro se, has filed a

motion for leave to file a petition for writ of mandamus2 and a petition for writ of

mandamus. In his petition, relator complains that the trial court denied him due process

of law by signing orders directing withdrawal of funds from his trust account. For the

reasons that follow, we will deny relator’s petition.


       Relator has not filed a record or appendix with his petition.         In an original

mandamus proceeding, the petition must be accompanied by a certified or sworn copy

of every document that is material to a relator’s claim for relief and that was filed in any

underlying proceeding. See Tex. R. App. P. 52.7(a)(1). Additionally, the petition states
       1
       John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment.
       2
        Motions for leave to file a petition for writ of mandamus are no longer required.
Tex. R. App. P. 52.1 Notes and Comments.
facts not supported by evidence included in an appendix or record. A relator’s burden

on mandamus includes meeting the requirement that “[e]very statement of fact in the

petition [is] supported by citation to competent evidence included in the appendix or

record.” Tex. R. App. P. 52.3(g). In short, a relator must supply a record sufficient to

establish the right to mandamus relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex.

1992). Relator has not done so and we are therefore unable to determine whether he is

entitled to mandamus relief.


      Accordingly, relator’s petition for writ of mandamus is denied and his motion for

leave to file a petition for writ of mandamus is dismissed as moot. In denying relator’s

petition, we express no opinion on the merits of his complaint, or whether it is properly

reviewable by petition for writ of mandamus. See Harrell v. State, 286 S.W.3d 315, 321

(Tex. 2009) (holding appellate review of a trial court’s order denying an inmate’s motion

challenging a withdrawal order is by appeal).




                                                             James T. Campbell
                                                                  Justice




                                           2